Citation Nr: 0302200	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  02-06 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for gouty arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel








INTRODUCTION

The veteran served on active duty from January 1973 January 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which denied the benefits sought 
on appeal.   


REMAND

In a form titled Appeal Hearing Options, submitted in March 
2002, the veteran requested a personal hearing with the 
Nashville Regional Office Decision Review Officer.  That 
hearing was held in May 2002.  In a VA Form 9, Appeal to the 
Board of Veterans' Appeals, received in November 2002, the 
veteran indicated that he did not want a BVA (Board) hearing.

However, in a Decision Review Officer Conference Report of 
December 2002, the Decision Review Officer noted that he had 
contacted the veteran to clarify whether the veteran wanted a 
hearing with the Board.  That report shows that after their 
discussion, the veteran stated that he wanted a BVA Travel 
Board Hearing.  The Decision Review Officer indicated that he 
would arrange to have the veteran added to the BVA Travel 
Board list, and that the veteran would be notified as to the 
date, time and place to report for the requested hearing.  
The veteran was notified of this in a December 2002 letter, 
which acknowledged the request for a personal hearing before 
a traveling section of the Board and indicated that he would 
be informed when a hearing date became available.  

There is no indication that the veteran has withdrawn his 
request for a personal hearing before a traveling section of 
the Board, and the RO has not yet scheduled such a hearing.  
Thus, such hearing must be scheduled pursuant to 38 C.F.R. § 

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
personal hearing before a member of a 
traveling section of the Board. 20.703 
(2002).

When that action has been completed, the case should be 
returned to the Board for appellate review, if appropriate.  
No action is required of the appellant unless and until he 
receives further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




